Citation Nr: 1728145	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  12-09 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veteran Affairs


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to November 1978.  The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2015, the Board issued a decision denying this claim, and the appellant subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties to this appeal entered into a March 2016 Joint Motion for Remand (Joint Motion), wherein they agreed that the Board failed to either afford the appellant an opportunity to submit additional evidence or to assist her in obtaining relevant evidence and in relying on the April 2015 VHA examination report.  In an Order dated later in March 2016, the Court granted the Joint Motion and remanded the case back to the Board.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.

REMAND

As noted above, in a March 2016 Joint Motion, the parties to this appeal at the Court agreed that the Board erred when it failed to either afford the appellant an opportunity to submit additional evidence or to assist her in obtaining relevant private medical records.  The parties also found that the Board erred in relying on the April 2015 VHA examination report because the examiner failed to provide an adequate rationale for denying service connection for the Veteran's gastrointestinal cancer.  Therefore, the Board finds that the appellant should be afforded an opportunity to submit or identify outstanding relevant treatment records to be associated with the file and, thereafter, a new VA opinion should be obtained to assess the claim on appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Appellant the opportunity to submit or identify any additional relevant treatment records.  Obtain any identified records with the use of the Appellant's authorization as necessary.

If such records are unavailable, the file must be clearly documented to that effect and the Appellant notified in accordance with 38 C.F.R. § 3.159 (e).

2.  After completing all development set forth in the above paragraphs, forward the claims file to an appropriate VA examiner.  Following a review of all of the evidence, and in consideration of accepted medical principles, the examiner is requested to answer the following questions:

a.  To the extent possible, identify the Veteran's types of cancer.  In answering this question, the examiner is to specifically address whether the Veteran had soft tissue sarcoma.

b.  To the extent possible, identify the specific primary and metastatic sites for each cancer identified.

c.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's in-service exposure to herbicides led to the development of the identified cancers?  

If the examiner reaches a negative conclusion as to this question, he or she must provide rationale beyond the form of cancer not being included among the types of cancer presumptively connected to service due to exposure to herbicides under 38 C.F.R. § 3.309(e).

d.  If the Veteran's cancers do not relate to herbicide exposure, is it at least as likely as not that their development was otherwise related to his active duty service?

e.  Is it at least as likely as not that any disability arising from the Veteran's active service (which included exposure to herbicides in the Republic of Vietnam) caused, contributed substantially or materially, or combined with any other condition or abnormality to cause the Veteran's death?  
The examination report should include a complete rationale for all opinions expressed.

3.  After completing the above, readjudicate the remanded claim.  If the benefit sought on appeal remains denied, furnish to the Appellant and her representative an appropriate supplemental statement of the case.  The Appellant and her representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

